Citation Nr: 0110498	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 12, 1970 until 
February 13, 1973, when he received an honorable discharge, 
and from February 14, 1973 to October 8, 1976.  In a January 
1977 Administrative Decision, the RO determined that the 
veteran's discharge from his second period of service was 
under dishonorable conditions.  However, in a November 1985 
Administrative Decision, the RO determined that on February 
13, 1973 the veteran was not eligible for complete 
separation; therefore it was determined that the veteran's 
period of service from February 12, 1970 to February 11, 1974 
was under honorable conditions, but his period of service 
from February 12, 1974 to October 8, 1976 was under other 
than honorable conditions, such as constitute a bar to VA 
benefits.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen the claims of service connection for bilateral hearing 
loss and for a rash on the feet and hands.  The veteran was 
notified of this decision and of his procedural and appellate 
rights in an October 28, 1998 letter.  On October 8, 1999, a 
notice of disagreement was received.  Thereafter, the veteran 
was furnished a statement of the case and perfected his 
appeal as to both issues.  In August 2000, the veteran 
testified from the RO before the undersigned member of the 
Board sitting in Washington, D.C., via videoconference.  At 
that time, the veteran withdrew from appeal the issue of 
service connection for a rash of the hands and feet. 

The Board notes that the issue of service connection for 
tinnitus has been raised.  The Board refers this matter to 
the RO for appropriate action.  

The Board further notes that in an August 2000 rating 
decision, service connection for blindness of the left eye, 
pulmonary sarcoidosis, shoulder disability, leg disability, 
residuals of a stab wound to the chest, and degenerative 
joint disease of the lumbar spine, was denied on the basis 
that these claims were not well-grounded.  In August 2000, a 
notice of disagreement was received as to all issues.  These 
issues are addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  In an October 1985 decision, the RO denied entitlement to 
service connection for bilateral hearing loss and the veteran 
was provided notice of his procedural and appellate rights in 
an October 1985 letter; however a notice of disagreement was 
not received within the subsequent one-year period.

2.  Evidence submitted since the RO's October 1985 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1985 decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§  3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted since the 
RO's October 1985 decisions; thus, the claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 15, 1985 decision, the RO denied entitlement to 
service connection for bilateral hearing loss.  This decision 
was confirmed and continued in an October 16, 1985 decision.  
At that time, the record consisted of the service medical 
records and medical records from Murfreesboro Medical 
Associates and the North Carolina Department of Correction.  
The veteran was provided notice of his procedural and 
appellate rights; however he did not perfect his appeal.  The 
RO's October 1985 decisions denying service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (2000).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The last disallowance of record is considered to 
be the last decision that finally denied the claim, whether 
it was denied on a new and material basis or on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
last final decision of record was the October 16, 1985 RO 
decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the evidence added to the record since the RO's 
October 16, 1985 decision consists of: a November 1997 letter 
from a VA pulmonary specialist; VA outpatient records dated 
in from 1994 to 1999; a November 1997 VA hospitalization 
report; two August 1998 letters of a VA ophthalmology 
specialist; an August 1998 letter from Marshall Redding, 
M.D.; a November 1998 report from Linda Trotman, M.D.; a 
September 1998 medical report from Eastern Virginia Ear, 
Nose, and Throat Specialists; a July 1999 VA audiological 
examination; a December 1999 VA audiological examination; and 
the veteran's contentions.

In August 2000, the veteran testified from the RO before the 
undersigned member of the Board sitting in Washington, D.C., 
via videoconference.  At that time, he related that he served 
in the Air Force and spent a lot of time in and around the 
flight line.  He stated that he wore ear protection, but he 
still had exposure to loud noises.  In addition, he indicated 
that he served with the security police during service and 
was responsible for weapons training with 80 millimeters 
mortars and other weapons including the grenade rocket 
launcher.  He asserted that although he wore ear protection 
from the noises generated by those weapons, he was still 
exposed to the loud noises.  Thereafter, the veteran 
maintained that his hearing loss happened gradually, but that 
he first noticed it during service when he was on the flight 
lines.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).  Additionally, the pertinent laws and regulations 
provide that sensorineural hearing loss will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The regulations pertaining to hearing loss provide that for 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

A review of the September 1998 medical report from Eastern 
Virginia Ear, Nose, and Throat Specialists shows that the 
veteran was given an audiological examination which showed 
hearing loss within the meaning of 38 C.F.R. § 3.385 (2000).  
It was noted that the veteran was exposed to aircraft noise 
and firing weapons during service.  In addition, it was noted 
that the veteran had been a hunter since childhood and used a 
12-gauge shotgun.  The physician indicated that the veteran 
initially reported that he noticed hearing loss in 1978 and 
was diagnosed with hearing loss at that time.  The veteran 
also related to the physican that his hearing loss had 
worsened over the years.  A review of the July 1999 VA 
audiological examination also showed hearing loss within the 
meaning of 38 C.F.R. § 3.385 (2000).  The examiner noted that 
the veteran had a history of noise exposure.  The December 
1999 VA audiological examination also showed hearing loss 
within the meaning of 38 C.F.R. § 3.385 (2000).

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reasons 
for the denial of the veteran's claim in October 1985.  At 
that time, the RO determined that there was no inservice 
evidence of hearing loss or current evidence of hearing loss.  
Currently, the veteran demonstrates hearing within the 
meaning of 38 C.F.R. § 3.385 (2000). In addition, 
audiological examiners have noted he had a history of 
inservice noise exposure.  Although the private examiner 
indicated that the veteran reported first noticing his 
hearing loss in 1978, the veteran related during his personal 
hearing, that he noticed hearing loss during service at an 
earlier time.  Taking all of this evidence as a whole, to 
include the veteran's reports of being exposed to loud noises 
during service, the Board finds that the new evidence is 
relevant and probative to the issue at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).


ORDER

The claim is reopened and, to this extent only, the appeal is 
granted.  


REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to consider the claim on the merits.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

At the outset, the Board notes that in order for service 
connection to be warranted, the veteran's current bilateral 
hearing loss must be etiologically related to the veteran's 
period of service from February 12, 1970 to February 11, 
1974, as that period of service was under honorable 
conditions.  The other period of service is not for 
consideration.  The Board notes that it would be useful to 
have the veteran's DD Form 214  for the first period of 
service of record in order to verify his service duties 
during that period.  

In addition, during his personal hearing, the veteran related 
that his hearing loss disability is regularly treated at the 
Hampton VA Medical Center (VAMC) and that he had an 
appointment the next month, in September 2000.  The Board is 
not reasonably certain that these recent VA records do not 
exist or that efforts to obtain them would be futile.  
Furthermore, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes that 
such treatment records should be obtained, especially since 
they might contain clinical findings, diagnostic study 
results and/or conclusions that might be pertinent to the 
disposition of this claim. 

Under these circumstances, the Board finds that all 
outstanding medical treatment records should be obtained and 
associated with the record.  The RO should also obtain 
outstanding records from any other source(s) or facility(ies) 
identified by the veteran.  Thereafter, the veteran should be 
afforded another VA audiological examination by an examiner 
who has had an opportunity to review all of the medical 
evidence of record in order to obtain opinion as to the 
etiology of any current bilateral hearing loss disability.  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Finally, the Board notes that in an August 2000 rating 
decision, claims for service connection for blindness of the 
left eye, pulmonary sarcoidosis, shoulder disability, leg 
disability, residuals of a stab wound to the chest, and 
degenerative joint disease of the lumbar spine, were all 
denied as being not well-grounded.  In August 2000, a notice 
of disagreement was received as to all issues.  

The Board notes that currently, pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), claims that were denied on a not well-grounded 
basis are being readjudicated as if the denial or dismissal 
had not been made.  As noted, in the August 2000 decision, 
the claims of service connection were denied as not well-
grounded.  The Board notes that the Act's provisions apply to 
claims filed during the period beginning on July 14, 1999, 
and ending on the date of the enactment of the Veterans 
Claims Assistance Act of 2000 on November 9, 2000 or claims 
decided after November 9, 2000, as well as to claims filed 
before then but not finally decided as of that date.  In this 
case, those issues denied as not well-grounded come within 
the applicable time frame.  In addition, the claims for 
service connection are not final as there is a timely notice 
of disagreement of record. 

Accordingly, the claims of service connection for blindness 
of the left eye, pulmonary sarcoidosis, shoulder disability, 
leg disability, residuals of a stab wound to the chest, and 
degenerative joint disease of the lumbar spine should be 
readjudicated.  In that regard, the Board notes that there is 
a final RO decision dated in October 1985 as to a back 
disability.  

Thereafter, if any of the claims are decided in a manner 
adverse to the veteran, the RO is required to send the 
veteran a statement of the case in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  In this 
regard the Court has held that where a notice of disagreement 
has been submitted, the veteran is entitled to a statement of 
the case.  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

1.  The RO should obtain and associate 
with the claims file a copy of the 
veteran's DD Form 214 for his first 
period of service.  

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
Hampton VAMC and any other source or 
facility identified by the veteran.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and his 
representative should be duly notified.  
The veteran should be informed that he 
may submit additional medical records or 
other evidence which would support his 
claim that he has a hearing impairment 
linked to military service dated from 
February 12, 1970 to February 11, 1974.  
The RO should afford him an opportunity 
to do so before arranging for the veteran 
to undergo medical examination.  

3.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA audiological examination to 
determine the current nature, extent,  
and etiology of any hearing loss 
disability.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated tests should be 
completed.  The examiner should also 
elicit from the veteran a detailed 
history of his exposure to acoustic 
trauma, and the progression of his 
hearing impairment, before, during and 
after military service.  With respect to 
bilateral hearing loss disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the disorder was caused or 
aggravated by the veteran's active 
military service dated from February 12, 
1970 to February 11, 1974.  The complete 
rationale for each conclusion reached 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current bilateral 
hearing loss and the veteran's military 
service dated from February 12, 1970 to 
February 11, 1974, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied..

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for bilateral hearing 
loss in light of all pertinent evidence 
of record and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

8.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

9.  The RO should readjudicate the claims 
of service connection for blindness of 
the left eye, pulmonary sarcoidosis, 
shoulder disability, leg disability, 
residuals of a stab wound to the chest, 
and degenerative joint disease of the 
lumbar spine should be readjudicated.  In 
that regard, the Board notes that there 
is a final RO decision dated in October 
1985 as to a back disability. Thereafter, 
if any of the claims are decided in a 
manner adverse to the veteran, the RO 
should send the veteran a statement of 
the case in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the veteran perfects his appeal as to any 
issue by submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 



